Title: From Thomas Jefferson to John Davis, 8 September 1807
From: Jefferson, Thomas
To: Davis, John


                        
                            Monticello Sep. 8. 07.
                        
                        Th Jefferson thanks mr Davis for the Latin pamphlet he has been so kind as to send him. the intimacy it
                            shews with the beauties of that language is not the less valuable because it is rare. it is to those models we are
                            indebted for the superiority of our taste over the nations of Asia and Africa. he salutes mr Davis with respect.
                    